Citation Nr: 9900823	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-34 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for donor site 
scar of the left thigh, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for donor site 
scar of the right lower abdomen, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1951 to April 
1954.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the manifestations of his service-
connected donor site scars of the left thigh and right lower 
abdomen, to include disfigurement, are more severe than 
currently evaluated.  Moreover, the veteran indicated that 
the scars are very disfiguring.  Consequently, it is 
contended that increased evaluations are warranted for the 
scars.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claims for increased 
evaluations for donor site scars of the left thigh and right 
lower abdomen.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issues on appeal has been 
obtained.

2.  The veterans donor site scar of the left thigh does not 
cause functional impairment.

3.  The veterans donor site scar of the right lower abdomen 
does not cause functional impairment.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disability rating for a donor site scar of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
disability rating for a donor site scar of the right lower 
abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service connected 
disabilities on appeal.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination of his abdominal scar in August 1993, the 
veteran complained of pain in the area of his right lower 
abdominal donor site scar.  Physical examination of the right 
lower abdomen showed a 6 inch by 6 inch indurated and tender 
scar with underlying muscle damage.  There was no keloid 
formation, adherence, or herniation.  The scar was described 
as depressed.  The diagnosis was scar of the right lower 
abdomen, tender and indurated with muscle damage.  Color 
photographs of the veterans abdominal scar accompanied the 
examination report.

On VA skin examination in January 1997, the veteran 
complained of pain in the regions of the right abdominal and 
left iliac crest scars.  Physical examination of the right 
abdomen revealed two scars that formed a square shape.  
There was tenderness in the medial portion of the bottom 
scar, which was slightly attached to the underlying 
structure; there were two depigmented areas in the region of 
the lower scar.  There were no ulcerations, inflammation, or 
keloid formation.  Examination of the left thigh showed a 4 
inch by 6 inch superficial nontender scar on the anterior 
aspect.  The right abdomen and left thigh scars did not cause 
any functional limitation.  The pertinent diagnoses were 
tender scar on the right side of the abdomen and superficial 
nontender scar of the left thigh.  Color photographs of the 
abdomen accompanied the examination report.

It was noted on VA examination of the muscles in September 
1997 that the veteran reported that he had been able to do 
normal daily activities without difficulty, including sitting 
up, walking, climbing, bending, and lifting.  He said that 
the only donor site that bothered him was the left iliac 
crest.  Physical examination revealed some soft tissue loss 
on the right side of the abdomen; there was no soft tissue 
loss in the left thigh, which was noted to be strictly a skin 
graft and did not involve the soft tissue or muscle.  There 
was normal muscle strength in the abdomen and thigh.  
Tenderness and soreness was reported in the left hip.  
Residual donor scars of the right abdomen and left thigh were 
diagnosed.  The examiner concluded that there was some tissue 
loss in the right abdomen but no muscle weakness, that there 
was no tissue or muscle loss in the left thigh, that there 
was no functional impairment of the left hip, and that the 
veterans pain appeared to be in the area of the left iliac 
crest scar.  X-rays dated in September and December 1997 were 
noted to show arthritis of the sacroiliac and hip joints.

On VA neurologic examination in December 1997, neuropathy 
involving nerves in the left lower extremity was found.  By 
rating decision of August 1998, service connection was 
granted for the neuropathy and an evaluation of 10 percent 
was assigned for this disability.  This separately rated 
disability is not at issue in this appeal.

A 10 percent evaluation is provided under the rating schedule 
for a scar if it is poorly nourished with repeated ulceration 
or tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, 7804 (1998).  Other scars are 
rated on the limitation of function of the affected part.  
38 C.F.R. § 7805 (1998).  
Scars of the head, face, or neck may be evaluated on the 
basis of disfigurement under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).  

The veteran is currently assigned 10 percent evaluations for 
his service-connected donor site scars of the left thigh and 
right lower abdomen.  This is the maximum schedular 
evaluation for scars that are tender and painful on objective 
demonstration.  To warrant a higher or separate evaluation 
for a scar disability of the thigh or abdomen, there must be 
evidence of functional impairment.  However, VA examinations 
in January and September 1997 did not reveal any functional 
impairment due to the donor site scars of the veterans left 
thigh and right lower abdomen.  Although there was some 
tenderness in the right abdomen, there was no muscle loss or 
functional impairment in either the right abdomen or left 
thigh.  In fact, it was noted on VA examination in September 
1997 that the veterans complaints of pain were associated 
with his service-connected left ileum donor site scar.  While 
the veteran has contended that he should be granted increased 
evaluations for the service-connected scars at issue because 
they are disfiguring, the scars are in non-exposed areas and, 
therefore, any associated disfigurement should not be 
productive of industrial impairment.  The Board notes that 
the rating schedule only provides compensation for 
disfiguring scars of the head, face, or neck.  Consequently, 
an evaluation in excess of 10 percent for either a donor site 
scar of the left thigh or a donor site scar of the right 
lower abdomen is not warranted.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The record reflects that the 
veteran has not required frequent hospitalization for his 
left thigh or right lower abdominal scars and that the 
disabling manifestations of the disabilities are those 
contemplated by the assigned evaluations.  In sum, there is 
no indication that the average industrial impairment 
resulting from either disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of the veterans claims 
for extra-schedular consideration is not warranted.


ORDER

Increased evaluations for donor site scars of the left thigh 
and the right lower abdomen are denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
